— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Chetta, J.), rendered March 28, 1989, convicting him of criminal sale of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Upon our review of the record, we find no error in the court’s denial, without a hearing, of the defendant’s pro se motion to withdraw his guilty plea. The allegations of coercion made by the defendant were flatly refuted by the plea record and there was no indication that the plea was improvident or baseless (see, People v Frederick, 45 NY2d 520). Nor do we find any merit in the defendant’s contention that the sentence imposed was harsh and excessive (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Harwood, Balletta, Rosenblatt and Fiber, JJ., concur.